Citation Nr: 1135414	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  06-24 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military duty from December 1942 to December 1945 and died in November 2004.  

The appellant, who is the Veteran's surviving spouse, appealed a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In an August 2009 decision, the Board of Veterans' Appeals (Board) denied the appellant's claim for entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318.  At that time the Board remanded her claim for entitlement to service connection for the cause of the Veteran's death to the RO for further evidentiary development.

Thereafter, upon reviewing the claims folder, in January 2011, the Board referred the matter to the Veterans Health Administration (VHA) for an advisory opinion concerning the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  See 38 U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901 (2010).  See generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  In March 2011, the advisory opinion was received and, in June 2011, an Addendum was obtained and has been included in the claims folder for review.  It is noted that the appellant, along with her representative, were given the opportunity to provide any comments with respect to the opinion and those comments have also been included in the claims folder for review.



FINDINGS OF FACT

1.  The Veteran died in November 2004, at the age of 82, due to ventricular fibrillation due to cardiomyopathy due to valvular heart disease.

2.  The Veteran was diagnosed with valvular heart disease in the mid 1990s, and atrial fibrillation and cardiomyopathy were diagnosed in approximately 2004.

3.  Neither cardiomyopathy nor valvular heart disease or atrial fibrillation was manifested during the Veteran's period of active military service or within one year after his separation from active service.

4.  At the time of his death, the Veteran was service-connected for bilateral pes planus with midfoot collapse and degenerative arthritis, evaluated as 50 percent disabling; posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling, and ascariasis and infectious hepatitis, assigned noncompensable disability evaluations; he was considered totally disabled by VA since June 2002.

5.  The evidence preponderates against a finding that the Veteran's death was related to his active military service, including a service-connected disability.


CONCLUSION OF LAW

A disability incurred or aggravated in service or a disability that is otherwise related to service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

In February 2005 and October and November 2009 letters, the Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the appellant of information and evidence necessary to substantiate her claim.  She was notified of the information and evidence that VA would seek to provide and the information and evidence that she was expected to provide.

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Id.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Id.

The October 2009 letter provided notice consistent with the United States Court of Appeals for Veterans Claims (Court's) holding in Hupp.  Since the Board has concluded that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
VA has done everything reasonably possible to assist the appellant with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records and VA and private medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.

As noted above, in August 2009, the Board remanded the appellant's case to the RO for further development that included sending her a letter that complied with the notice provisions of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Hupp, requesting that she provide information regarding the Veteran hospital, nursing home and terminal treatment, and obtaining a VA medical opinion.  There has been substantial compliance with the Board's directives as the appellant was sent letters regarding the RO's duty to assist in her claim in October and November 2009, private medical records dated from 1999 to 2001 were received, and a VA medical opinion was obtained in August 2010.  

Further, as noted above, in March 2011, a VHA medical opinion was obtained, with a June 2011 Addendum, in connection with the appellant's claim on appeal, the report is of record.

The Board finds the duties to notify and assist have been met.

II. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

The appellant seeks service connection for the cause of the Veteran's death.  In written statements in support of her claim, she asserts that the Veteran's death was caused by his service-connected bilateral pes planus, PTSD, ascariasis, and infectious hepatitis.  Alternatively, she argues that the Veteran's inability to exercise to improve his aerobic capacity or muscle tone, which she evidently attributes to his service-connected disabilities, resulted in accelerated debility from a cardiac perspective.  Thus, the Veteran's cardiomyopathy due to valvular heart disease caused or contributed to cause the ventricular fibrillation from which he died.

The Veteran died in November 2004 at the age of 82.  A November 2004 death certificate indicates that the Veteran died from ventricular fibrillation (that occurred minutes before his death) due to cardiomyopathy (that occurred months before his death) due to valvular heart disease (that occurred years before his death).  An autopsy was not performed.  During the Veteran's lifetime, he was service-connected for bilateral pes planus with midfoot collapse and degenerative arthritis, evaluated as 50 percent disabling; PTSD, evaluated as 30 percent disabling; and ascariasis and infectious hepatitis, each separately evaluated as noncompensably disabling.  VA had considered the Veteran totally disabled since June 2002.

Service treatment records are not referable to complaints or diagnosis of, or treatment for, ventricular fibrillation, cardiomyopathy, or valvular heart disease.  When examined for discharge in December 1945, a functional mitral systolic murmur was noted.

Post service, the Veteran underwent aortic valve replacement in 1995, according to a November 2001 VA outpatient medical record that also indicates his report that he went into congestive heart failure before the valve was placed.

A January 2001 private medical record indicates that the Veteran was evaluated for recent left lower extremity swelling.  It was noted that he developed pain approximately two weeks earlier without any trauma but felt something snap or crack.  Increased swelling was noted since that time.  His past medical history included cardiac disease and hypertension.  The assessment included a differential diagnosis of a stress fracture or foot or ankle sprain, lower extremity edema differentially diagnosed as chronic lymphedema, increased fluid retention secondary to Celebrex, and congestive heart failure.  

Results of an echocardiogram performed in December 2002 revealed a St. Jude aortic valve with normal Doppler flow values for valve.  Mild mitral insufficiency, moderate mitral regurgitation, and normal ejection fraction were noted.  He denied orthopnea, paroxysmal nocturnal dyspnea (PND), and angina.  Some chronic edema was noted.  The clinical impression was status post aortic valve replacement, chronic atrial fibrillation with control rate, and no evidence of congestive heart failure.  The cardiologist noted that pedal edema did not equal heart failure and was most likely venous insufficiency.  A March 2003 VA cardiology consultation record indicates that the Veteran was status post aortic valve replacement.  

During 2004, the Veteran was hospitalized repeatedly.  From February to March 2004, he was hospitalized for treatment of endocarditis secondary to enterococcus faecalis and, in May 2004, he was hospitalized for treatment of congestive heart failure.  He was also hospitalized from July to August 2004.  The discharge summary indicates that, in July 2004, he was seen with worsening exercise tolerance and increased lower extremity edema.  He had shortness of breath and fatigue and was hospitalized for intravenous diuresis.  An electrocardiogram showed atrial fibrillation.  An August 2004 discharge summary includes discharge diagnoses of dilated cardiomyopathy, pulmonary hypertension, atrial fibrillation and congestive heart failure.  After electrophysiology studies, the Veteran was thought to not benefit from placement of an automatic implantable cardioverter/defibrillator (AICD) or permanent pacemaker.

An August 2004 cardiology record includes an assessment of valvulopathy and an aortic valve that was functioning well.  Pulmonary hypertension and bradycardia were also noted.

VA hospitalized the Veteran in October 2004 for correction of electrolytes and monitoring of his heart rhythm.  Acute worsening of his chronic renal insufficiency was felt to be secondary to over-diuresis.  A November 2004 VA discharge summary indicates that the Veteran was hospitalized for treatment of an exacerbation of congestive heart failure due to an unknown etiology.

As noted, the Veteran died in November 2004 from ventricular fibrillation due to cardiomyopathy due to valvular heart disease.

In a February 2006 signed statement D.F.J., M.D., an internist and former VA physician, who is the appellant's son, stated that the Veteran suffered from a history of progressive heart difficulties with atrial fibrillation, congestive heart failure, and eventual aortic valve replacement in 1994.  After the aortic valve replacement, Dr. D.F.J. said that the Veteran was medically stabilized and did well with chronic anticoagulation for several years until his hospitalizations for heart difficulties accelerated in approximately 2001 when pedal edema was noted.  According to Dr. D.F.J., from February to March 2004, the Veteran experienced prolonged hospitalization for endocarditis arrhythmia management and congestive heart failure.  Dr. D.F.J. explained that, after the Veteran's hospitalization, he was transferred to a nursing home and, ultimately, to his home, with home health care and physical therapy that, in large part, failed due to the Veteran's foot disability.  Dr. D.F.J. said that the Veteran was unable to exercise to improve his aerobic capacity or muscle tone.  Dr. D.F.J. felt that the Veteran's lack of ability to rehabilitate resulted in accelerated debility from a cardiac perspective and significantly contributed to the Veteran's death.

In an August 2010 medical opinion, a VA physician concluded that the Veteran's death was less likely as not caused by or a result of any of his service-connected problems.  The VA physician said that the Veteran's service-connected problems were both physiologically and anatomically unrelated to heart disease and the examiner was unable to identify evidence that the service-connected disabilities could have aggravated any surgery due to the Veteran's heart disease or cardiomyopathy.  The examiner noted Dr. D.F.J.'s February 2006 letter to the effect that, because of the Veteran's pes planus, he was unable to improve his aerobic capacity.  The VA examiner said that, while this may have been true, this would not cause or aggravate his heart problem that was the cause of his demise.

In the March 2011 VHA opinion, a VA cardiologist, who is director of a cardiac catherization laboratory at a VA medical center in Virginia, reviewed all of the Veteran's pre and post service medical records, and opined that it was "at least as likely as not that the [V]eteran's service connected conditions as specified did not cause, contribute substantially or combine to cause death; or aided/lent in the assistance to the production of death".  The VHA medical specialist further opined that it was "at least as likely as not that the [V]eteran's service connection conditions as specified did not cause or aggravate his fatal ventricular fibrillation due to cardiomyopathy due to valvular heart disease".  The VHA physician explained that bilateral pes planus, PTSD, infectious hepatitis, and ascariasis do not cause or contribute to cardiomyopathy, valvular heart disease or ventricular fibrillation.

Then, in March 2011, the Board requested clarification of the VHA cardiologist's opinion and, specifically, why the Veteran's service-connected bilateral pes planus, PTSD, ascariasis, and infectious hepatitis did not cause or contribute to the cardiomyopathy, valvular heart disease, or ventricular fibrillation from which he died.  The Board also requested the VHA cardiologist to address the opinions rendered by Dr. D.F.J. and the VA examiner, in February 2006 and August 2010, respectively.

In a June 2011 Addendum, the VHA cardiologist said that he reviewed Dr. D.F.J's February 2006 opinion and that of the August 2010 VA examiner.  The cardiologist reiterated his March 2011 opinion and provided a rationale for it.  He explained that "[t]here is no physiological or anatomical correlation between pes planus, ascariasis, infectious hepatitis or PTSD and cardiomyopathy, valvular heart disease or ventricular fibrillation".

Pursuant to 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, a Veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by service.

In addition, the law provides that, where a veteran served ninety days or more of active military service, and cardiovascular-renal disease, including hypertension becomes manifest to a degree of 10 percent within one year from the date of termination of such active service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

"[I]n order to establish service connection or service- connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

However, although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the appellant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a service- connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death, which, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service- connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

After a careful review of the evidence along with applicable law and regulations, the Board finds that the evidence weighs against the appellant's claim.  At the outset, the Board points out that the Veteran's ventricular fibrillation, cardiomyopathy, and valvular heart disease, were not diagnosed until years after his military service.  See Service treatment records and VA treatment report dated in 2001.  The evidence does not establish that any disability that caused the Veteran's death had its onset in service, became manifest to a compensable degree within a year after service, or is in any way related to any event or incident of service.  The objective evidence of record does not show this, nor does the appellant or her representative allege such.  The Board further notes that the Veteran engaged in combat with the enemy, but even when considering the provisions of 38 U.S.C.A. § 1154(b) (West 2002), there is no evidence of a nexus between the cause of the Veteran's death and any event of service.  

In this case, the appellant essentially contends that the Veteran died as a result of his service-connected disabilities.  However, the probative and persuasive evidence of record fails to show that the Veteran's service-connected disabilities caused, contributed to cause, or aided or lent assistance to the Veteran's demise.  As set forth above, the Board has reviewed the positive and negative evidence of record.  

In support of her claim, the appellant would point to the written statement provided by Dr. D.F.J. in February 2006, to the effect that the Veteran was unable to exercise to improve his aerobic capacity or muscle tone.  Dr. D.F.J. felt that the Veteran's lack of ability to rehabilitate resulted in accelerated debility from a cardiac perspective and significantly contributed to the Veteran's death.  Whereas, in August 2010, a VA examiner opined that the Veteran's death was less likely as not caused by or a result of any of his service-connected problems.  According to the VA examiner, the Veteran's service-connected problems were both physiologically and anatomically unrelated to heart disease and the examiner was unable to identify evidence that the service-connected disabilities could have aggravated any surgery due to the Veteran's heart disease or cardiomyopathy.  The examiner noted Dr. D.F.J.'s February 2006 letter to the effect that, because of the Veteran's pes planus, he was unable to improve his aerobic capacity.  The VA examiner said that, while this may have been true, this would not cause or aggravate his heart problem that was the cause of his demise.

Additionally, in March 2011 opinion and a June 2011 Addendum, a VA cardiologist reviewed all of the Veteran's pre and post service medical records, and opined that it was at least as likely as not that the Veteran's service connected conditions as specified did not cause, contribute substantially or combine to cause death; or aid/lend in the assistance to the production of death.  The VHA medical specialist further opined that it was at least as likely as not that the Veteran's service connection conditions as specified did not cause or aggravate his fatal ventricular fibrillation due to cardiomyopathy due to valvular heart disease.

At this time, the Board notes that while the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  But, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, when evaluating the ultimate merit of this claim, the Board ascribes the greatest probative value to the medical opinion provided by the VHA examiner who also reviewed the Veteran's medical records and provided a clear rationale for his conclusions.  This examiner explained that it was "at least as likely as not that the [V]eteran's service connected conditions as specified did not cause, contribute substantially or combine to cause death; or [aid . . .] in the assistance to the production of death".  The VHA medical specialist further opined that it was "at least as likely as not that the [V]eteran's service connection conditions as specified did not cause or aggravate his fatal ventricular fibrillation due to cardiomyopathy due to valvular heart disease".  The VHA physician explained that bilateral pes planus, PTSD, infectious hepatitis, and ascariasis do not cause or contribute to cardiomyopathy, valvular heart disease or ventricular fibrillation.  The VHA cardiologist explained in his June 2011 Addendum that, "[t]here is no physiological or anatomical correlation between pes planus, ascariasis, infectious hepatitis or PTSD and cardiomyopathy, valvular heart disease or ventricular fibrillation".

When a medical expert has fairly considered all the evidence, his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 488.  The Board does, in fact, adopt the March 2011 VHA medical opinion on which it bases its determination that the Veteran's active military service was not implicated in the cause of death.

As to the opinion of Dr. D.F.J. in the February 2006 statement, the Board finds that this physician did not provide clinical evidence to support his beliefs, and his opinion, although doubtless sincerely rendered, is for that reason not accorded great weight by the Board.  See Bloom v. West, Black v. Brown, supra.  The Board also notes that D.F.J. is the son of the appellant.  While there is no doubt regarding the competency of Dr. D.F.J., in according weight to the probative of Dr. D.F.J.'s statements, VA may consider factors such as interest, bias, inconsistent statements, internal inconsistency, self interest, consistency with other evidence of record, and desire for monetary gain.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995)

On the other hand, the March 2011 VHA expert stated that he had reviewed the medical evidence of record.  His report reflected review of the relevant medical and other evidence in the Veteran's claims file, including pertinent medical literature, and provided a rationale for his opinion.  This medical specialist explained how the evidence in the Veteran's claim file pertained to the cause of the Veteran's death in light of his medical expertise.  This opinion is entirely consistent with the opinion rendered by the VA examiner in August 2010.

Thus, the opinion of Dr. D.F.J. is accorded less weight than that of the March 2011 VHA examiner and the August 2010 VA examiner.

Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.

In reaching this conclusion, the Board does not disregard the opinion rendered by D.F.J.  With due consideration to Dr. D.F.J., the Board is constrained to accord more weight to the conclusions proffered in the March and June 2011 VHA opinion by the VA cardiologist who reviewed the Veteran's complete medical record and noted that there was no physiological or anatomical correlation between pes planus, ascariasis, infectious hepatitis or PTSD and cardiomyopathy, valvular heart disease or ventricular fibrillation.  Thus, Dr. D.F.J.'s opinion is accorded less weight than that of the cardiac specialist.

The Board recognizes the appellant's sincere belief that the Veteran's death was related in some way to his service-connected disabilities.  Nevertheless, in this case the appellant has not been shown to have the professional expertise necessary to provide meaningful evidence regarding a causal relationship between the Veteran's death and his active military service.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied 119 S. Ct. 404 (1998).  In a case as medically complex as the one at hand, the appellant's lay statements are of little or no probative value when weighed against the probative and persuasive medical opinions of record.

Therefore, although the Board is deeply sympathetic with the appellant's loss of her husband, it finds a lack of probative medical evidence to warrant a favorable decision.  The Board is not permitted to engage in speculation as to medical causation issues, but "must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision."  See Smith v. Brown, 8 Vet. App. 546, 553 (1996).  Here, the appellant has failed to submit any probative and persuasive medical or other evidence to provide a nexus between any in-service injury, event, or disease and the conditions that caused or contributed to cause the Veteran's death.  Therefore, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


